The attorney of the debtor, who was still abroad, applied to have the sum of five thousand five hundred dollars paid to them by the trustees of the creditors, on a petition stating, that after payment of all demands then established, and keeping in hand a sufficient sum to answer any which might appear, there would remain, of the money, now in the Manhattan bank, to the credit of the debtor’s estate, a very large surplus.
These facts being admitted by the trustees, the Court ordered according to the prayer of the petition.